Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 1 of 23 PageID 6718




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION
                              CASE NO.: 3:18-cv-01332-BJD-PDB

 LORINE GAINES, AS SURVIVOR OF VINCENT GAINES, RUBIN SIMPSON
 AND EVETT SIMMONS, AS PERSONAL REPRESENTATIVES OF THE
 ESTATE,
           Plaintiffs,
 vs.

 MARK S. INCH, IN HIS OFFICIAL CAPACITY, JULIE JONES,
 INDIVIDUALLY, DIANE ANDREWS, INDIVIDUALLY, DONALD
 CHRISTOPHER RAY ROSIER, INDIVIDUALLY, RUSTY JAMES
 ANDERSON, INDIVIDUALLY, CORIZON HEALTH, INC., ELLIOT PEREZ-
 LUGO, M.D., INDIVIDUALLY, BIH TAMBI, M.D., INDIVIDUALLY, ERICKA
 BISKIE, PSYD, INDIVIDUALLY, AND KELLEY C. SANDERS, PH.D.,
 INDIVIDUALLY,

             Defendants.
 _____________________________________/

  PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS CORIZON HEALTH,
 INC., ELLIOTT PEREZ-LUGO, M.D., BIH TAMBI, M.D., ERICKA BISKIE, PSYD, AND
        KELLEY C. SANDERS, PHD’S MOTION FOR SUMMARY JUDGMENT

        COMES NOW, Plaintiffs LORINE GAINES, as survivor of VINCENT GAINES (“Gaines”),

and RUBIN SIMPSON and EVETT SIMMONS, as Personal Representatives of the Estate

(collectively “Plaintiffs”), by and through undersigned counsel and pursuant to Rule 56 of the Federal

Rules of Civil Procedure, hereby file their Response in Opposition to Defendants Corizon Health,

Inc. (“Corizon”), Elliott Perez-Lugo, M.D. (“Lugo”), Bih Tambi, M.D. (“Tambi”), Ericka Biskie,

PSYD (“Biskie”), and Kelley C. Sanders (“Sanders”) (collectively “Corizon Defendants”) Motion for

Summary Judgment [ECF No. 114] and state as follows:

   I.      INTRODUCTION

        Vincent Gaines’ death is a tragic illustration and direct consequence of Corizon’s pervasive

and long history of providing inmates inadequate medical and mental health care and displaying




                                             Page 1 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 2 of 23 PageID 6719




deliberate indifference to inmates’ serious medical and mental health care needs. Corizon and the

individuals charged with caring for Gaines denied and deprived him of adequate nutrition, hygiene,

and medical and mental health care, which resulted in his malnutrition, starvation, and death.

Plaintiffs bring claims against the Corizon Defendants for violations of Gaines’ Eighth Amendment

right to be free from cruel and unusual punishment. In moving for summary judgment, the Corizon

Defendants fail to view the facts and inferences in the light most favorable to Plaintiffs, while also

omitting key evidence demonstrating genuine issues of material fact. Since there are many genuine

issues of material facts in dispute, summary judgment should be denied in its entirety.

   II.      MATERIAL FACTS THAT DEFEAT SUMMARY JUDGMENT

            a. Lack of Care Received by Gaines

         Gaines had a long history of schizophrenia/psychotic disorder, bipolar disorder, antisocial

personality disorder, and borderline intellectual functioning. ECF No. 126-1 at 1. Gaines was

admitted to the FDOC on June 24, 2013, weighing 190 pounds with a “stocky build.” ECF No. 126-

2 at 00001. When he died at Union Correctional Institution (“UCI”) on December 3, 2015, Gaines

weighed 115 pounds. ECF No. 126-3 at 00071; ECF. No. 126-4. Throughout Gaines’ incarceration,

Corizon was under contract to provide medical and mental health care to inmates. ECF No. 114 at 2.

         Gaines had two episodes of hypoglycemia in November 2014, which caused him to lose

consciousness. ECF No. 126-1 at 3. On November 23 and 25, 2014, Gaines was found unresponsive

in his cell due to hypoglycemia, which can be caused by starvation, and if left untreated, can result in

death. ECF No. 126-1 at 3. He was reported as “comatose,” with an extremely low temperature and

pulse. ECF. No 126-6 at 7. Gaines was not evaluated by a medical provider after being found

unconscious in his cell on November 25, 2014, despite being severely hypoglycemic. Id.

         While incarcerated, Gaines had several transfers for acute care for psychiatric




                                              Page 2 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 3 of 23 PageID 6720




decompensation. ECF No. 126-1 at 1. On March 27, 2014, he was transferred to the Transitional Care

Unit (“TCU”) at Dade CI because he was “psychotic.” ECF No. 126-6 at 5. On November 12, 2014,

Gaines was emergently transferred to the South Florida Reception Center’s Crisis Stabilization Unit

(“CSU”) for “unspecified non-organic psychosis.” Gaines was noted as putting feces all over his cell,

speaking gibberish, and experiencing psychosis. Id. at 6. Two days later, he was transferred to the

Mental Health Treatment Facility (“MHTF”) at Lake CI, because he was “very psychotic…[had] very

poor hygiene…covered in feces and urine.” Id. On December 12, 2014, Gaines was admitted to the

MHTF at UCI due to psychosis, poor hygiene, and smearing feces. Id. at 9.

       On December 8, 15, and 23, 2014, and January 13 and 20, 2015, lab studies were ordered for

Gaines. Id. There are no indications in the record of any of these labs being drawn as there are no lab

results in the records produced that were obtained after November 23, 2014 and prior to April 23,

2015. Id. On April 23, 2015, lab studies showed a serum sodium level that evidenced severe

hyponatremia. There is no indication in the medical records that this abnormal lab result was ever

noted by the medical staff or acted upon. Id. at 11. On April 29, 2015, Gaines was admitted to TCU

at UCI, weighing 140 pounds. During the last four months of his life, Gaines took only 6 showers -

one in August, two in September, two in October, and one in November. Id. at 12-13.

       On May 18, 2015, Gaines’ lab studies showed a serum sodium level that evidenced severe

hyponatremia. Id. at 12. Defendant Lugo, the lead doctor and medical director at UCI, reviewed the

lab studies on June 15, 2015. Lugo took no action, however, to identify the cause of Gaines’ chronic

hyponatremia or to treat this life-threatening abnormality. No follow-up appointments or additional

lab tests were requested by Lugo. Id. On July 27, 2015, Gaines was seen for treatment for his

hypertension. The doctor reported the results of the May 18, 2015 labs as normal, even though they

were severely abnormal with a life-threatening low serum sodium. Id. at 13. On October 12, 2015,




                                              Page 3 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 4 of 23 PageID 6721




lab studies were drawn, showing that Gaines was still suffering from profound hyponatremia. ECF

No. 126-1 at 1,3. The results were severely abnormal and demonstrated a critically low level of

sodium. ECF No. 126-6 at 14, 29. This severe hyponatremia requires emergent hospitalization. Id.

These results were noted by Lugo on October 19, 2015; while he initialed the results, he failed to

identify the critically low level of sodium, implausibly noting that the results were “OK TO FILE”

and required no action – a fatal mistake. Id. at 14. Lugo failed to take any action to address this life-

threatening abnormality. Id. The cause of the hyponatremia was never determined or treated. ECF

No. 126-1 at 3; ECF No. 126-6 at 29-30. On November 4, 2015, Defendant Tambi ordered Gaines’

lab results be sent to Lugo for review because of the severely low sodium levels indicative of

hyponatremia. Lugo did not review the lab results and no action was taken. ECF No. 126-6 at 15

       The last time Gaines received his antipsychotic medication Prolixin was on October 20, 2015,

six weeks before his death. Id. at 17. He was ordered to be given this medication every two weeks.

He did not receive his Prolixin on November 3 or November 27. Id. On December 2, 2015, Biskie

noted that there “was no behavior or appearance of concern noted by the staff.” Id. On December 3,

2015, Gaines was found unresponsive in his cell and pronounced dead later that day. ECF No. 126-1

at 1-2. He died naked and covered in feces. ECF No. 126-6 at 20. RN Denise Cordeau reported that

she was unable to start an IV because Gaines was so dehydrated. Id. Autopsy photographs reveal a

thin black male with dried feces on the soles of his feet. ECF No. 126-1 at 2.

       On December 3, 2015, Biskie, who was in charge of Gaines’ mental health treatment and

responsible for maintaining his charts, was interviewed as part of the death investigation. ECF No.

126-6 at 18. She stated that: (a) between November and December 2015, an odor of urine and feces

had been coming out of Gaines’ cell; (b) Gaines was a topic of discussion the week prior to his death

with the treatment team to possibly refer him back to CSU; (c) the week before he died, the team of




                                               Page 4 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 5 of 23 PageID 6722




doctors, nursing, and officers had noticed an odor coming out of Gaines’ cell; and (d) for the two days

preceding Gaines’ death, the security team reported to her that his cell was disheveled and he was

eliciting an odor of urine and feces. Id. at 18-19. In a recorded statement, Officer Finley described the

condition of Gaines when he went to his cell on the day he died: “feces were everywhere…”; “[he]

was nude”; feces were “scattered all over the place”; “In his opinion Inmate Gaines should not have

been in that dorm…that place was not set up to take care of him.” Id. at 21. Inspector Randall Merritt

noted: “A strong odor of feces and urine was present in the cell. The cell floor was covered in

feces…There were probable feces on the soles of the inmate’s feet.” Id. at 26.

        Dr. Hamilton performed the autopsy of Gaines on December 4, 2015. His autopsy findings

include: (i) malnutrition (height 69 inches, weight 115 pounds); and (ii) generalized unwashed

appearance and probable feces on soles of foot. See ECF Nos. 126-3; 126-4 at 1. Dr. Hamilton testified

that his finding of malnourishment was based on “[Gaines] height and weight. A man 69 inches in

length should weigh more than 115 pounds. He also had serious atrophy of his body fat stores; that is

another good marker of malnutrition.” ECF No. 126-12 at 7:18-23.1 He testified that he has no reason

to believe that the recorded weight of 115 pounds at the time of autopsy was inaccurate. Id. at 34:4-

10. Importantly, he testified that the 85 pounds Gaines lost while incarcerated was consistent with

malnutrition. Id. at 34:17-35:1. On December 18, 2015, Douglas Weiner, the Chief of Investigations

for Florida, emailed Inspector General Jeffrey Beasley: “… the autopsy determined [Gaines] was very

malnourished, and dehydrated and this was possibly negligence, it’s not natural...” ECF No. 126-7.

        Plaintiffs’ experts have opined that Gaines likely died from a combination of severe

malnutrition and untreated hypoglycemia and hyponatremia – all treatable causes. ECF No. 126-1 at

4; ECF No. 126-6 at 22, 27. Plaintiffs’ expert Dr. Robert Cohen determined:


1
 “Because I could see him, I could tell he was malnourished, and you don’t get serious atrophy of body fat stores with
someone who has adequate body weight,” Id. at 9:9-11


                                                    Page 5 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 6 of 23 PageID 6723




     Corizon staff represented in their interviews with the...Inspector General that they were
     aware of [Gaines] condition, and aware that he was not taking medication. They knew he
     was refusing his medication, they knew he was psychotic, they knew he was covered in
     feces, and they did nothing. The behavior of the nursing, psychology, and psychiatry staff is
     appalling and shocking…Staff at UCI watched as Vincent Gaines deteriorated, watched as
     his weight went down, and down, and down, watched as he remained in his cell, urinating
     and defecating, naked and covered with feces, never coming out, and they did nothing. Their
     failure to act, while fully aware of the consequences of their inaction is frightening to
     consider. Their inaction was responsible for [Mr. Gaines’] death.
                                                       …
     …Medical staff and nursing staff ignored the dramatic weight loss suffered by Vincent
     Gaines…At no time did the medical staff…take any action to understand why Mr. Gaines
     was losing weight…The medical staff recorded [Mr. Gaines’] weight as it dropped 25% the
     first year, and 33% the second year, but took no action to understand the reason for his weight
     loss…Failure to closely monitor the weight of Mr. Gaines while he wasted away in solitary
     confinement caused his death. Had his weights been correctly observed, and had medical
     staff responded to his weight loss and his other medical problems appropriately, he would
     not have died naked, covered with feces of untreated malnutrition, in a cell covered in
     feces…failure to monitor and treat massive weight loss is not consistent with ethical humane
     medical, nursing, or correctional care.

ECF No. 126-6 at 18, 25-26. With respect to Gaines’ hyponatremia, Dr. Cohen opined:

     Failure to diagnose and treat life-threatening hyponatremia in the presence of repeated
     measurements of low serum sodium caused Vincent Gaines’ death…When Mr. Gaines lost
     consciousness on November 23, 2014, laboratory studies showed…hyponatremia. No action
     was taken by medical staff to determine why this man…suddenly lost consciousness and
     developed indications of severe liver and electrolyte dysfunction. Medical staff had ordered
     laboratory tests, the results were delivered to the clinical facility, were present in the medical
     record, and absolutely no action was taken by medical staff to follow up on these extremely
     abnormal results…The callousness of the medical staff to this life-threatening situation is
     extremely disturbing. Their indifference to [Mr. Gaines’] serious medical condition
     characterizes the care he received for the next year, as he wasted away, and died of severe
     malnutrition, untreated hyponatremia, and untreated severe mental illness.2
                                                     …
     Vincent Gaines died of conscious abandonment. Medical staff documented that he was not
     receiving his medications…Mental health staff watched, and wrote copy-cat notes, failing
     to document the deterioration of his mental health while his cell filled with feces and he lay
     naked on the floor. Medical staff ignored life threatening lab results and failed to provide

2
  “Acute hyponatremia is life-threatening…The failure of Corizon’s medial staff, for a period of more than one year, to
seek a cause for the hyponatremia, and to treat it, is appalling. Laboratory studies over a one-year period demonstrated
significant and finally, two months before his death, extreme hyponatremia. Medical staff were provided laboratory
results on November 24, 2014. They were provided abnormal results of serum sodium, becoming increasingly life altering,
and, in Mr. Gaines’ case, life threatening, four more times in 2015…The results were consistently abnormal, and by
October 2015, life threatening, and staff took no action to determine the cause of hyponatremia or to treat it. [Mr. Gaines]
was not examined, he was left to waste away and die in his feces covered solitary confinement cell. The standard of care
requires the determination of the cause of abnormally low sodium levels.” Id. at 29-30.


                                                       Page 6 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 7 of 23 PageID 6724




     any effort to diagnose or treat his critical condition. These problems were unfortunately not
     unique to Mr. Gaines but, for him, they were fatal…Medical staff knew that Mr. Gaines was
     severely ill. They knew he had life-threatening hyponatremia. They knew he was psychotic,
     covered with feces, and not receiving any medication. They knew that his weight was
     dropping precipitously. They knew all this and let him die without treatment. Medical staff
     knew that he had suffered unexplained losses of consciousness and sever hypoglycemia and
     made no effort to determine the reason, no effort to prevent it from happening again. Medical
     staff ignored severely abnormal life threatening lab results on multiple occasions, and
     misrepresented abnormal results as normal…The abandonment of this dying man by the
     medical, nursing, and mental health staff at Corizon, and the daily observation of his
     deterioration by FDOC is shocking…Vincent Gaines died from the abandonment by the
     medical and nursing staff which failed to diagnose and treat his life-threatening serious
     medical and mental health problems.
Id. at 28-29; 37-38.3

              b. Corizon Has a Long History of Deliberate Indifference to the Serious Medical
                 Needs of Inmates as evidenced by prior litigation and documented by the CMA

         The behavior of the Corizon Defendants in Florida is consistent with the behavior of Corizon

employees nationwide. For over a decade, Corizon has been criticized by judges and special masters

for their deliberate indifference to the medical needs of inmates. In 2011, a federal judge in Idaho

appointed Dr. Marc Stern to be a special master in a case against the Idaho DOC and Corizon.4 Dr.

Stern “found serious problems with the delivery of medical and mental health care…many of which

either have resulted or risk resulting in serious harms to inmates” that were “frequent, pervasive, [and]

longstanding.” Report of Marc Stern at 3, Ex. B. 5 In 2012, the Eleventh Circuit affirmed a jury verdict

against Corizon for deliberate indifference to the serious medical needs of a prisoner, in failing to



3
  “Severe and life-ending malnutrition was one of the causes of death. Failure to diagnose or treat life-threatening
hyponatremia in the presence of repeated measures of low sodium caused the death. Failure to provide him – to note the
serious deficiencies – his serious mental health problems and to act upon them is an opinion I have. I have an opinion
that the practice of not paying attention to his laboratory results and his weight loss and his mental health status
were issues that were known to FDOC at Union, had been repeatedly identified as very serious problems prior to
his death and at the time of his death. That it was preventable.” See Cohen Dep. 70:5-19, July 27, 2020, Ex. F.
4
  Order Appointing Special Master, No. 81-CV-1165 (D. Idaho July 20, 2011), Ex. A.
5
  “In multiple ways, these conditions violate the right of inmates…to be protected from cruel and unusual punishment.”
Since many of these problems are frequent, pervasive, and long standing, and authorities are or should have been aware
of them, it is my opinion that authorities are deliberately indifferent to the serious health care needs of their charges…that
there are problems with the delivery of health services should not come as an unexpected conclusion. IDOC staff
monitor care delivered by Corizon…via annual and follow up audits. During the annual audit of 2010, Corizon
failed 23 of the 33 categories of the audit…” Ex. B at 3.


                                                        Page 7 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 8 of 23 PageID 6725




treat an infection that led to paralysis. Fields v. Corizon, Inc., 490 Fed. Appx. 174 (11th Cir. 2012).

In 2014, a class of mentally ill prisoners within the Alabama DOC filed a class action lawsuit against

Corizon for “ignoring their medical and mental health needs…” ECF No. 64 at 8; Braggs v. Dunn,

257 F. Supp. 3d 1171, 1267-68. (M.D. Ala. 2017). After a bench trial, the Court determined that the

mental health care provided by Alabama’s DOC through its contract with Corizon violated the Eighth

Amendment in failing to provide mentally ill prisoners with adequate mental health care. Id.

         The Correctional Medical Authority (“CMA”) monitors health care services and conducts

independent physical and mental health care surveys at each Florida prison, issuing survey reports of

its results. The survey reports are monitored via Corrective Action Plans (“CAPs”). The CMA

conducted a review of UCI on June 18-21, 2013. See ECF No. 126-8. The survey revealed:

     [P]atient records were often disorganized with important documents either difficult to find
     or missing altogether…Baseline diagnostic and historical information was lacking in many
     patient charts. Surveyors expressed concern that poor documentation could lead to medical
     errors.

Id. at 00233. The survey exposed: considerable staffing shortages, with only 14 of the 63 nursing

positions filled, id.; weekly weights and vital signs were not documented at required intervals, id. at

00237; psychiatric evaluations were missing or not completed, id. at 00239; follow up lab tests were

not completed as required, id.; medical records were disorganized with pages missing altogether, Id.

at 00240; and months of progress notes were missing, id. at 0024.6 The 2013 Survey also exposed

concerns about the use of “ghost trays” and access to mental health services:

     Twenty-two inmates…were interviewed. Nine reported “ghost trays” are given to some
     inmates during mealtimes while in confinement or inpatient mental health units. They
     explained that “ghost trays” are empty Styrofoam containers that should contain a
     meal…The CMA psychiatrist surveyor stated this would be concerning for inmates taking
     psychotropic medication, as food and water deprivation can increase the threshold of

6
 “Despite the survey team being comprised of experienced surveyors who are familiar with…medical records, they had
difficulty finding the appropriate documentation needed to carry out the survey protocols. For example, some psychiatry
progress notes were filed under the “plan of care” tab, while others were filed with the nursing notes. Progress notes were
often out of chronological order and printed dates were crossed out and alternative dates handwritten.” Id. at 00241.


                                                       Page 8 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 9 of 23 PageID 6726




     seizures…Of the 22 inmates interviewed, 11 were housed in inpatient mental health units.
     Seven of the 11 reported barriers to accessing mental health services. They stated they are
     either ignored or told no if they attempt to declare a psychological emergency, ask for an
     inmate request form and/or ask to attend group activities.

Id. at 00242. The 2013 survey additionally exposed serious concerns about staffing shortages:

     UCI faces chronic staffing vacancies including psychiatric, psychological, security, nursing
     and medical records… These staffing challenges likely contribute to many of the findings
     regarding missing or late assessments and inconsistent documentation of vital signs and
     weights…Staffing concerns create challenges with documentation consistency, disrupt
     continuity of care, and may affect treatment outcomes.

Id. at 00243. On January 23, 2014, a CAP assessment was conducted at UCI. ECF No. 126-9 at

00205-206. The CAP revealed that prisoners who requested mental health intervention were still not

seen by mental health staff. Id. at 00212.

         On November 9-10, 2015, CMA surveyors conducted a targeted review of UCI. See ECF No.

126-10.7 The review: (a) “confirmed grave concerns about the administration of medications in the

inpatient units...” Out of the records reviewed, only one inmate received his medication as prescribed

over the past 3-4 months; id. at 00174; (b) exposed that “it was not unusual for inmates receiving

transitional care to see a psychiatric provider every 2 months instead of the required monthly or

biweekly visit,” id. at 00175; (c) exposed “serious deficiencies in in-patient nursing care, in addition

to the medication administration… in all the records reviewed, weights and vital signs were not

recorded per policy,” id.; and (d) revealed that “the primary complaint pertained to medication

administration. Inmates reported they do not always receive their medications and are informed by

nursing staff that they ran out, the bottle is empty.” Id. at 00178. Additionally, only 26% of the records

reviewed indicated inmates received psychiatric follow-ups at the required levels; only 50% of the

records reviewed showed clinically appropriate initial lab tests were ordered; only 40% of the records


7
 There was a total of 67 items reviewed that related to inpatient mental health services. Of these, 47 fell at or below 80%
compliance - an overall non-compliance rate of 70%. For outpatient mental health services, there were a total of 54 items
reviewed. Of these, 29 fell at or below 80% compliance - an overall compliance rate of 54%. Id. at 00174.


                                                       Page 9 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 10 of 23 PageID 6727




 reviewed showed that clinically appropriate follow-up labs were ordered; only 50% of abnormal labs

 for psychotropic meds were treated appropriately; only 56% of all psychiatric evaluations were

 completed timely; 0% of the records reviewed showed weights recorded timely; only 5% of required

 nursing evaluations were documented; only 14% of the mental health professional notes were

 clinically appropriate and timely; and only 30% of the records reviewed indicated that the treatment

 provided to mentally ill prisoners was clinically appropriate. Id. at 00174-75. The review further

 exposed that “many of the progress notes in the TCU records… were “cookie-cutter” making it

 impossible to follow the course of the treatment.” Id. at 00176. The review again expressed concerns

 about staffing shortages and the ability to adequately treat inmates, revealing 18 current vacancies

 including…the Director of Nursing. Id. at 00178. The review concluded:

      This review indicates serious and multiple deficiencies in the delivery of mental health care
      in both the inpatient and outpatient settings at Union CI. The deficiencies in the
      administration of medication were particularly striking, as was the current nursing vacancy
      rate. The overall mental health care delivered in the inpatient units is inadequate, as
      evidenced by poor compliance with required psychiatric, psychological, and nursing services
      and sparse or missing documentation. The delivery and documentation of care in the Special
      Housing dorms was equally problematic with respect to the administration of medication...
      Additionally…inmates who submitted requests were not seen as intended, raising significant
      questions about access to care.
 Id. at 00179 (emphasis added).

    III.      MEMORANDUM OF LAW

              a. Legal Standard Governing Summary Judgment

           Summary judgment is proper if the evidence shows “that there is no genuine issue as to any

 material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). A

 dispute is genuine “if the evidence is such that a reasonable jury could return a verdict for the non-

 moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In determining whether a

 genuine issue of material fact exists, the Court construes all facts in the light most favorable to the

 non-moving party and draws all reasonable inferences in the non-moving party’s favor. See id. at 255.



                                              Page 10 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 11 of 23 PageID 6728




 The moving party bears the burden of proving the absence of any triable issue of fact. Celotex Corp.

 v. Catrett, 477 U.S. 317, 323-4 (1986).

              b. Claims against Individual Corizon Defendants

          The Eighth Amendment’s prohibition on cruel and unusual punishment extends to the failure

 to provide adequate medical care. Braggs v. Dunn, 257 F.Supp.3d 1171, 1188 (N.D. Ala. 2017) (citing

 Estelle v. Gamble, 429 U.S. 97 (1976)). This obligation to provide adequate medical care includes

 psychiatric and mental healthcare. Id. (citing Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986)

 (“Failure to provide basic psychiatric and mental healthcare states a claim of deliberate indifference

 to the serious medical needs of prisoners.”)). Plaintiffs must show that the individual Corizon

 Defendants acted with deliberate indifference to Gaines’ serious medical needs. Estelle, 429 U.S.at

 105-06. This inquiry consists of both an objective and subjective test. The Corizon Defendants do not

 contest that Plaintiffs can meet the objective test. The subjective test requires a showing that the

 individual Corizon Defendants knew of and disregarded an excessive risk to Gaines’ health or safety.

 Farmer v. Brennan, 511 U.S. 825, 837 (1994). With respect to Defendants Lugo, the medical director

 and lead doctor at UCI, and Biskie, the supervising psychologist at UCI, Plaintiffs also bring a claim

 under a supervisory theory of liability. Defendants do not address, analyze, or contest the supervisory

 claims brought against Lugo and Biskie.8

          Here, Defendants move for summary judgment on five grounds: (1) Gaines was provided

 medical care; (2) there is no evidence that “ghost trays” were utilized at UCI; (3) the individual


 8
   “Supervisory liability occurs either when the supervisor personally participates in the alleged constitutional violation or
 when there is a causal connection between actions of the supervising official and the alleged constitutional deprivation.”
 Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990). “The necessary causal connection can be established when a
 history of widespread abuse puts the responsible supervisor on notice of the need to correct the alleged deprivation, and
 he fails to do so.” Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003); Fundiller v. City of Cooper City, 777 F.2d
 1436, 1443 (11th Cir. 1985) (“The required causal connection can also be established when a history of abuse by
 subordinates has put the supervisor on notice of the need for improved supervision and training, and his failure to take
 corrective action sets the stage for the inmate’s injury.”)



                                                        Page 11 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 12 of 23 PageID 6729




 Corizon Defendants acted within their medical judgment; (4) there is no evidence of staff shortages,

 inadequate charting, or that Gaines was housed in squalor; and (5) there is no evidence that any action

 or inaction caused Gaines’ death. Each of these arguments are misplaced and belied by the record.

 Because there is sufficient evidence for a jury to conclude that the individual Corizon Defendants

 acted with deliberate indifference, their motion for summary judgment should be denied. Plaintiffs

 will address each argument in turn, while addressing the first and third arguments together.

        First, the individual Corizon Defendants argue summary judgment must be granted because

 while the medical care provided was inadequate, medical care was provided nonetheless, and the

 practitioners can rely on their medical judgment. This argument, however, does not comport with the

 governing law – an inmate does not have to show that he was ignored by medical staff to prevail. The

 record demonstrates that Gaines received cursory treatment for his rapid psychiatric decompensation

 and no treatment for his life-threatening hyponatremia, hypoglycemia, and severe malnutrition

 constituting deliberate indifference to his serious medical needs and leading to his death.

        Whether a medical provider acted with deliberate indifference presents a question of fact.

 Proof can be based upon circumstantial evidence, and need not rely upon the direct testimony of the

 medical person whose judgment is questioned:

     Whether a prison official had the requisite knowledge of a substantial risk is a question of
     fact subject to demonstration in the usual ways, including inference from circumstantial
     evidence,…and a factfinder may conclude a prison official knew of a substantial risk from
     the very fact that the risk was obvious.

 Farmer v. Brennan, 511 U.S. 825, 842 (1994). Otherwise, an official would be able to win a case

 simply by asserting that he or she acted in good faith, like the individual Corizon Defendants are

 attempting to do here. For example, in Sherrod v. Lingle, a jail inmate complained that his symptoms

 of pending appendicitis were ignored. The Seventh Circuit held that a chart note (“rule out

 appendicitis”) could be taken as evidence by the jury that tests were needed to eliminate appendicitis



                                              Page 12 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 13 of 23 PageID 6730




 as a cause of the plaintiff’s pain, but no tests were performed:

     The evidence, when resolved in Sherrod’s favor, raises questions of material fact as to
     whether the prison medical staff exhibited deliberate indifference, by returning Sherrod to
     his cell despite the appendicitis symptoms, thereby precluding summary judgment for the
     defendants…A prisoner is not required to show that he was literally ignored by the staff. If
     knowing that a patient faces a serious risk…, the prison official gives the patient an aspirin
     and an enema and sends him back to his cell, a jury could find deliberate indifference
     although the prisoner was not ‘simply ignored.’

 Sherrod, 223 F.3d 605, 611 (7th Cir. 2000). In Gibson v. Moskowitz, a mentally disabled inmate died

 in prison from dehydration. The Court affirmed a jury verdict of deliberate indifference. The Court

 addressed whether the defendant physician subjectively ignored the inmate’s medical needs:

          [Dr.] Moskowitz argues that he ‘did not believe that a serious medical need existed
          * * *.’ * * * The question, however, is not just whether the state employee has
          admitted the inmate faced an excessive and imminent health risk; it is also whether
          circumstantial evidence including ‘the very fact that the risk was obvious,’ shows
          the employee must have understood the nature of the risk. A reasonable jury could
          fairly conclude that Moskowitz ‘kn[ew] of and disregard[ed] an excessive risk to
          [Vaughn’s] health or safety.

 Gibson, 523 F.3d 657, 662 (6th Cir. 2008). Deliberate indifference may be inferred when medical

 decisions “are so far afield” from professional standards that an inference cannot be drawn that the

 decisions were based on actual medical judgment. See Bochner v. Martin Cty, Case No. 17-cv-14422,

 2019 WL 7842321, *7 (S.D. Fla. Dec. 30, 2019) (citing Duckworth v. Ahmad, 532 F.3d 675, 680 (11th

 Cir. 2008)). Deliberate indifference may also be inferred where the care given is so cursory as to

 amount to no treatment at all. McElligott v. Foley, 182 F.3d 1248, 1257 (11th Cir. 1999) (“...a jury

 could find that the medication provided to Elmore was so cursory as to amount to no care at all.”).

 In Carswell v. Bay County, 854 F.2d 454 (11th Cir.1988), the plaintiff made a series of requests for

 medical care and attention. Although the medical staff diagnosed and provided some medication to

 the plaintiff, the Eleventh Circuit nonetheless affirmed a jury verdict for the plaintiff, explaining that,

 because plaintiff's condition worsened and the jail medical staff failed to respond, “with evidence of




                                                Page 13 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 14 of 23 PageID 6731




 knowledge the jury could have concluded that the failure to provide Carswell with medical care

 constituted deliberate indifference.” Id. at 457

        Here, a jury can conclude that Lugo’s failure to provide Gaines with life-saving medical care

 constituted deliberate indifference. On June 15, 2015, Lugo reviewed Gaines’ lab studies showing a

 low serum sodium level that evidenced severe hyponatremia; he took no action, however, to identify

 the cause of the hyponatremia or to treat this life-threatening abnormality. Similarly, on October 19,

 2015, Lugo reviewed Gaines’ lab studies drawn on October 12, 2015. These results showed that

 Gaines was still suffering from profound hyponatremia, requiring emergent hospitalization. Lugo

 initialed these lab results while again failing to identify the critically low sodium levels even

 implausibly noting that the results required no action. A jury could conclude that Lugo’s repeated

 inaction and failure to treat Gaines’ deadly hyponatremia over the span of several months despite

 repeated lab results showing Gaines needed emergent medical care and hospitalization was “far

 afield” from professional standards and constituted deliberate indifference. Moreover, on November

 4, 2015, Tambi ordered Gaines’ lab results be sent to Lugo for review because of the severely low

 sodium levels evidencing profound hyponatremia requiring emergent care. Like in Sherrod, Lugo’s

 failure to treat Gaines’ severe hyponatremia despite this note could be taken as evidence by the jury

 that tests were needed to identify the cause of Gaines’ hyponatremia, but no tests were performed

 exhibiting deliberate indifference.

        Here, a jury can also conclude that Biskie’s failure to provide Gaines with adequate mental

 health care constituted deliberate indifference. Biskie, who was in charge of overseeing Gaines’

 mental health treatment, noted one day before his death that there “was no behavior or appearance of

 concern noted by the staff.” Yet, one day later when interviewed as part of the death investigation,

 she described how Gaines’ rapid psychiatric decompensation and lack of hygiene, behavior, and




                                               Page 14 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 15 of 23 PageID 6732




 appearance and body odor were topics of alarm amongst the medical and security staff in the months

 leading up to Gaines’ death. She reported that Gaines had been refusing mental health call outs for a

 month before his death. ECF No. 126-6 at 19. The mental health care provided to Gaines was so

 cursory as to amount to no treatment at all. Biskie failed to document the deterioration of Gaines’

 mental health, instead writing cookie-cutter notes that did not reflect his current condition, while his

 cell filled with feces and he lay naked on the floor dying.9 The fact that some medical care was provided

 does not absolve the individual Corizon Defendants of liability when the treatment was cursory and

 was the functional equivalent to no treatment at all.

         Second, Defendants’ argument that there is no evidence of ghost trays at UCI or that Gaines

 was malnourished is again belied by the record. On December 1, 2015, Lewis Smith, a prisoner in

 Gaines’ housing unit, filed a grievance indicating that officers were giving Gaines’ ghost trays in

 retaliation for his mental illness. See ECF No. 126-13. Additionally, as set forth in the statement of

 facts, the 2013 CMA survey exposed serious concerns about the usage of ghost trays at UCI. Biskie

 testified that she heard about the usage of ghost trays at UCI. Ex. C at 50:3-11. Dr. Shuman testified

 that it would be obvious that Gaines was malnourished and being starved as he was losing a lot of

 weight. Ex. E at 38:22-39:5. The medical examiner testified that it was obvious that Gaines was

 malnourished just by looking at him. ECF No. 126-12 at 9:9-11. See McElligott, 182 F.3d at 1255.

 (“a factfinder may conclude that a[n]…official knew of a substantial risk from the very fact that the

 risk was obvious”). Defendants’ argument is simply not true.

         Third, Defendants’ one-sentence argument that there is no evidence of staff shortages,

 inadequate charting, or that Gaines was housed in squalor is again belied by the record and would



 9
   The above analysis is only relevant to the individual claims brought against Lugo and Biskie and not the supervisory
 claims which Defendants fail to address, contest, or analyze in their motion. With respect to supervisory liability,
 Plaintiffs would rely on the CMA surveys, CAPS, and audits, as addressed below.


                                                     Page 15 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 16 of 23 PageID 6733




 require this Court to ignore a large portion of the record. To start, the CMA surveys, CAPs, and

 reviews set forth in great detail in Plaintiffs’ statement of facts explicitly and repeatedly express

 concerns about considerable medical staffing shortages and inadequate charting and documentation,

 leading to medical errors. They establish the pervasive and continuing nature of Corizon’s alarming

 staffing shortages, as well as inadequate charting of vitals, weights, administration of medication, and

 other important medical information necessary to adequately treat inmates. Biskie testified that she

 personally participated in the CMA surveys, CAPs and reviews regularly. See Biskie Dep. 53:11-

 56:5, July 10, 2020, Ex. C. She testified that many of the inadequacies in medical and mental health

 care revealed in the surveys, CAPs, and reviews dealt with inadequate charting and errors in

 documentation. Id. at 55:9-13. She testified that the medical staff would have group meetings to

 discuss the inadequacies in medical and mental health care revealed by the CMA; and that her

 supervisor would discuss the inadequacies with her as well. Id. at 55:21-56:5.10

          Lugo testified that he was familiar with the CMA survey, CAPS, and review process, and that

 he had knowledge of prior surveys, CAPS, and reviews that took place before he became medical

 director in 2015. See Lugo Dep. 30:18-33:21; 51:6-12, July 10, 2020, Ex. D. He testified that there

 were significant staffing shortages, particularly in the nursing staff, while he was medical director.

 Id. at 19:21-20:6. He testified that he was aware that medical staff he supervised was failing to

 consistently weigh and record weights of inmates as well as vital signs pursuant to the requisite

 policies and procedures. Id. at 23:17-24:7.11 He testified that in order for inmates to receive adequate

 medical care, it is necessary to consistently weigh them. Id. at 24:8-10. He testified that it would be



 10
    This comports with Defendant Andrews’ testimony. See ECF No. 126-5 at 46:20-47:3 (testifying that she had group
 meetings with the medical team to point out inadequacies in medical and mental health care that inmates were receiving)
 11
    Failure to enforce policies as a supervisor may be evidence of deliberate indifference. See LaMarca v. Turner, 995 F.2d
 1526, 1537 (11th Cir. 1993) (finding deliberate indifference where prison official “failed to ensure that his direct
 subordinates followed the policies he established”); Goka v. Bobbitt, 862 F.2d 646, 652 (7th Cir. 1988) (holding that
 failure to enforce a policy where the policy is critical to inmate safety may rise to the level of deliberate indifference)).


                                                        Page 16 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 17 of 23 PageID 6734




 alarming and troubling if medial records were disorganized and missing, as repeatedly revealed by

 the CMA, because in order to properly treat any illness, medical records need to be complete for

 subsequent treaters to understand the medical history and plan of treatment. Id. at 60:22-62:7. The

 CMA surveys, CAPs, and reviews alone provide sufficient evidence for a jury to conclude that Biskie

 and Lugo acted with deliberate indifference both with respect to the individual and the supervisory

 claims brought against them. Each was subjectively aware of Corizon’s history of widespread

 inadequate medical and mental health care rendered to inmates which put them on notice of the need

 to correct the inadequacies and they failed to do so, setting the stage for Gaines’ tragic death.

          With respect to evidence that Gaines’ was living in unhygienic conditions, the Corizon

 Defendants’ argument is equally misplaced. Similar to Defendant’ Andrews, the Corizon Defendants

 point to a December 1, 2015 note written by a mental health counselor, indicating that Gaines was

 alert, clean, calm, and cooperative. ECF No. 114 at 6. However, a litany of record evidence creates

 genuine issues of material fact as to whether Gaines was living in unhygienic conditions. As detailed

 in Plaintiffs’ Statement of Facts, Gaines had a long history of living in squalor with his cell covered

 in feces and urine. Biskie confirmed this when interviewed the day Gaines died as part of the death

 investigation. Thus, the counselor’s note is contradicted by other evidence in the record and cannot

 support summary judgment, as all inferences must be made in the light most favorable to the

 Plaintiffs.12 Defendants’ conclusory argument that there is no record evidence of staff shortages,

 inadequate charting, or that Gaines was housed in squalor is simply not true.

          Fourth, the Corizon Defendants’ argument that there is no evidence that any action or inaction


 12
    The 2015 Review exposed that “many of the progress notes in the TCU records… were “cookie-cutter” making it
 impossible to follow the course of the treatment.” This is notable in addressing the argument that there is no evidence that
 Gaines was living in squalor, with Defendants’ pointing to Eccles’ 12/1/15 note. However, it appears that Eccles’ progress
 notes were “cookie cutter,” suffering from the same defects identified in the 2015 Review of UCI and making it impossible
 to follow Gaines’ course of treatment. Indeed, a comparison of Ms. Eccles’ November 10 Note and her December 1 Note
 reveal that the portion of the progress note relied on by Defendants in their motion is identical in both notes, including
 the same typos. See ECF No. 126-6 at 15-16. Sadly, for Gaines, the consequence of these cookie-cutter notes was deadly.


                                                       Page 17 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 18 of 23 PageID 6735




 caused Gaines’ death again does not comport with the record. As set forth in Plaintiffs’ Statement of

 Facts, Plaintiffs’ experts Drs. Cohen and Shuman have opined that Gaines’ died of a combination of

 malnutrition and untreated hypoglycemia and hyponatremia – all three which are treatable with

 clinically appropriate care. Dr. Cohen specifically opined: “Their [Corizon Defendants] failure to

 act, while fully aware of the consequences of their inaction is frightening to consider. Their

 inaction was responsible for [Gaines’] death.” ECF No. 126-6 at25-26. Dr. Shuman testified that

 untreated hypoglycemia which is caused by starvation, untreated hyponatremia, or a combination of

 both caused Gaines’ death. See Shuman Dep. 16:14-20; 33:1-34:2; 35:21-38:16; 45:2:12; 51:17-24

 July 17, 2020, Ex. E.13 Dr. Shuman testified that he agreed with the medical examiner’s finding that

 Gaines was malnourished at the time of his death. Id. at 44:18-21. Dr. Cohen testified that “severe

 and life-ending malnutrition,” was a cause of Gaines’ death as well as “failure to diagnose and treat

 life-threatening hyponatremia in the presence of repeated measures of low-sodium.” See Ex F at 70:5-

 23; 71:20-72:11; 76:15-77:2; 87:14-21; 94:5-11; 121:9-122:3. Defendants’ argument is again simply

 not true. The individual Corizon Defendants’ motion for summary judgment should be denied.

              c. Claim Against Corizon

         Corizon, as an entity contracted to provide medical services to inmates incarcerated by the

 FDOC, can be liable under section 1983 when undertaking duties to treat inmates. See West v. Atkins,

 487 U.S. 42, 54 (1988) While an entity such as Corizon cannot be held liable under a theory of

 respondeat superior, City of Canton v. Harris, 489 U.S. 378, 387 (1989), Corizon is liable under

 Monell v. Dept. of Soc. Serv. Of City of New York, 436 U.S. 658 (1978) when its policies or practices

 cause constitutional violations. Because Corizon “must be held accountable for more than its


 13
    The Corizon Defendants argue that there is no evidence that inaction caused Gaines’ death because the medical
 examiner noted that Gaines’ cause of death was “undetermined.” Dr. Shuman testified that this is likely because there
 were multiple causes of death working together (i.e. malnutrition, untreated hyponatremia, and untreated hypoglycemia).
 Id. at 26:19-27:12.


                                                     Page 18 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 19 of 23 PageID 6736




 officially codified policies, [Corizon] may also be liable for ‘customs and practices having the force

 of law.’” Nelson v. Prison Health Servs., Inc., 991 F.Supp.1452 (M.D. Fla. 1997) (quoting Mandel v.

 Doe, 888 F.2d 783, 793 (11th Cir. 1989)). In order to prove liability based on custom, “[Plaintiff]

 must establish a widespread practice that, ‘although not authorized by written law or express

 municipal policy, is so permanent and well settled as to constitute a custom or usage with the force

 of law.” Brown v. City of Fort Lauderdale, 923 F.2d 1474, 1481 (11th Cir. 1991). In Nelson, the

 personal representative of an inmate who died brought an action against the company that provided

 medical services for the jail. The Court denied summary judgment, finding that there was sufficient

 evidence to establish a custom of violating inmates’ constitutional right to medical treatment. Nelson,

 991 F. Supp. 1452 (M.D. Fla. 1997). In order to establish a custom of Prison Health Services

 providing inadequate medical care that was so widespread and permanent as to constitute a custom

 with the force of law, the Court relied on the reports of monitors, similar to the CMA surveyors here,

 who reported on the conditions of inmates in the jail:

     Plaintiff has…presented evidence of precisely this sort of ‘widespread’ and ‘longstanding’
     failure to provide adequate medical treatment. From 1975 forward, the Pinellas County Jail
     operated under the oversight of this Court, pursuant to which a Court Appointed Monitor
     reported on the conditions of inmates at the Jail. Both in 1993 and 1994, this Monitor
     emphasized in her reports pervasive and deep-seated failures in providing medical care to
     the inmates of the jail.…The same evidence of custom…also forms the basis for PHS’
     liability under section 1983. Indeed, Dr. Smith’s reports indict PHS as thoroughly, if not
     more so, than they do the County…The Court therefore concludes that the Plaintiff has
     proffered sufficient evidence to establish PHS’ liability under section 1983.

 Id. at 1465; see also n. 6, supra. Here, like in Nelson, Plaintiffs have proffered sufficient evidence

 through the CMA surveys, CAPs, and reviews as well as the prior litigation against Corizon, to

 establish a custom of Corizon providing inadequate medical care to inmates and displaying deliberate

 indifference to the serious medical needs of prisoners that was so widespread and permanent as to




                                              Page 19 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 20 of 23 PageID 6737




 constitute a custom with the force of law. While Corizon conclusory14 argues that summary judgment

 must be granted in its favor, this would require the Court to ignore the core tenets governing its

 summary judgment analysis and a plethora of record evidence with respect to the findings of the CMA

 investigations and prior litigation against Corizon. As set forth in the statement of facts, Plaintiffs

 have cited widespread evidence of Corizon’s “pervasive” and “longstanding” customs of chronic

 understaffing, inadequate charting and documentation, failing to order clinically appropriate lab

 studies or follow-up lab studies, failing to document weights and vital signs as required, disorganized

 medical records, use of ghost trays leading to malnutrition, significant barriers to accessing mental

 health services, failing to perform required psychiatric checks, failing to administer medication as

 prescribed, and failing to provide adequate medical and mental health care leading to inmate deaths.

 Indeed, the conclusion of the 2015 review was that the health care delivered was “inadequate.”15 For

 Gaines, the consequences of Corizon’s customs were deadly– Lugo, Biskie, and other doctors

 repeatedly failed to recognize and treat Gaines’ life-threatening medical conditions; failed to order

 and carry out clinically appropriate lab tests and follow-up tests; failed to document and monitor

 Gaines’ vital signs and weights as required pursuant to policy or treat Gaines’ obvious life-threatening

 weight loss, failed to document and treat Gaines’ rapid psychiatric decompensation, and failed to

 administer Gaines’ medication as prescribed, leading to his malnutrition, starvation, and death.

          With respect to Corizon’s argument that there is no proof that a custom was the direct cause



 14
    In one paragraph, Corizon states: there was no policy of understaffing. There was no policy allowing inadequate medical
 or mental health care. There was no policy of allowing inaccurate or inadequate charting. There was no policy allowing
 employees to discipline mental health care patients. There was no policy condoning the provision of inadequate nutrition.
 There was no policy of allowing inmates to live in unclean cells. ECF No. 114 at 24.
 15
    This review indicates serious and multiple deficiencies in the delivery of mental health care in both the inpatient and
 outpatient settings at Union CI. The deficiencies in the administration of medication were particularly striking, as was the
 current nursing vacancy rate. The overall mental health care delivered in the inpatient units is inadequate, as evidenced
 by poor compliance with required psychiatric, psychological, and nursing services and sparse or missing
 documentation…Additionally, in many instances, inmates who submitted requests were not seen as intended, raising
 significant questions about access to care.


                                                       Page 20 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 21 of 23 PageID 6738




 of Gaines’ death, this again is simply not true. Plaintiffs have set forth in great detail the expert

 opinions of Drs. Shuman and Cohen in which they opine that Corizon’s customs, including its failure

 to order clinically appropriate lab studies and follow-up lab studies, treat mental illness and

 appropriately document weights and vital signs, resulted in the failure of Gaines to receive adequate

 medical and mental health care for his severe hyponatremia, hypoglycemia, malnutrition, and mental

 illness, leading to this death See statement of facts, supra; ECF Nos. 126-1 (Shuman Report), 126-6

 (Cohen Report); and Ex. F at 70:13-19.16 There is no merit to Corizon’s argument, and for the reasons

 set forth above, Defendants’ motion for summary judgment should be denied in its entirety.

          .

                                                                 By: /s/ Elise Sherr Allison_

                                                                          Elise Sherr Allison
                                                                          Florida Bar No.: 99154




 16
   “I have an opinion that the practice of not paying attention to his laboratory results and his weight loss and his mental
 health status were issues that were known to FDOC at Union, had been repeatedly identified as very serious problems
 prior to his death and at the time of his death.”


                                                       Page 21 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 22 of 23 PageID 6739




        I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via E-Serve to

 all Counsel on the attached list this 16th day of November, 2020.

                                             /s/ Elise Sherr Allison____________________________
                                             Elise Sherr Allison
                                             Florida Bar No.: 99154
                                             Attorney E-Mail: eallison@searcylaw.com and
                                             cgreenia@searcylaw.com
                                             Primary E-Mail: allisonteam@searcylaw.com
                                             John Scarola, Esq.
                                             Florida Bar. No. 169440
                                             Attorney E-Mail: jsx@searcylaw.com;
                                             Primary E-Mail: _scarolateam@searcylaw.com
                                             and mmccann@searcylaw.com
                                             SEARCY DENNEY SCAROLA BARNHART &
                                             SHIPLEY, P.A.
                                             2139 Palm Beach Lakes Boulevard
                                             West Palm Beach, Florida 33409
                                             Tel.: (561) 686-6300/Fax: 561-383-9451/9465

                                             Daniel Marshall
                                             Florida Bar No.: 617210
                                             dmarshall@hrdc-law.org
                                             HUMAN RIGHTS DEFENSE CENTER
                                             P.O. Box 1151
                                             Lake Worth, FL 33460
                                             Tel.: (561) 360-2523/Fax: (866) 735-7136

                                             Edwin Ferguson, Esq.
                                             Florida Bar. No.: 15216
                                             eferguson@thefergusonfirm.net
                                             THE FERGUSON FIRM, PLLC
                                             41 West 27th Street
                                             Riviera Beach, Florida 33404
                                             Tel.: (561) 840-1846/Fax: (561) 840-1642

                                             Attorneys for Plaintiffs




                                             Page 22 of 23
Case 3:18-cv-01332-BJD-PDB Document 132 Filed 11/16/20 Page 23 of 23 PageID 6740




                                      COUNSEL LIST

 J. Steven Carter, Esq. Miriam Coles, Esq.
 HENRY BUCHANAN, P.A.
 Post Office Drawer 14079 Tallahassee, FL 32317-4079
 Tel.: (850) 222-2920
 Fax: (850) 224-0034
 scarter@henryblaw.com mcoles@henryblaw.com
 Attorney for Defendants Inch, Jones and Jordan

 Gregg Toomey, Esq.
 The Toomey Law Firm LLC 1625 Hendry Street, suite 203 Ft. Myers, FL 33901
 Tel.: (239) 337-1630
 Fax: (239) 337-0307
 gat@thetoomeylawfirm.com
 Attorney for Defendant Corizon Health, Inc.

 Robert B. Buchanan
 SIBONI & BUCHANAN, PLLC
 Attorneys for Defendant Rosier 1900 SE 18th Avenue, Suite 300
 Ocala, Florida 34471
 Primary email: rbuchanan@sbtrial.com Secondary: aperry@sbtrial.com
 Tel: (352) 629-7441
 Fax: (352) 629-7745
 Attorney for Defendants Rosier and Anderson




                                         Page 23 of 23
